 In the Matter 01 PROTECTIVE MOTOR SERVICE COMPANY, A CORPORATIONandTWENTY-FIVE EMPLOYEESCase No. C-25-Decided March 12, 19!0Motor Truck Transportation Industry-Complaint:dismissed for lack ofevidence to sustain jurisdiction of the Board.Mr. Gerhard P. Van Arkel, Mr. Stanley Root,andMr. SamuelZack,for the Board.Mr. Albert L. MoiseandBallard, Spahr, Andrews c Ingersoll, byMr. Warwick Potter ScottandJohn V. Lovitt,of Philadelphia, Pa.,for the respondent.Mr. David H. Felix,ofPhiladelphia,Pa., of counsel for 15employees.Miss Hilda Droschnicop, Mr. Nathan Witt,andMr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed December 5, 1935, by Thomas J. Wohlan, theNational Labor Relations Board, herein caglled the Board, by the Regional Director for the Fourth Region (Philadelphia, Pennsylvania),issued its complaint and notice of hearing dated December 26, 1935,against Protective Motor Service Company, Philadelphia, Pennsyl-vania, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.The complaint alleged in substance that between October 30 andDecember 3, 1935, the respondent discharged and refused to rein-state 24 1 named persons employed by the respondent as "drivers" 21The complaint erroneously alleged that 25 employees had filed charges against thejespondentIt appearsfrom the record that only24 employes are involvedAt the hearing Board's counsel moved to amend the complaint to include the phrase"or in other capacities"after the word "drivers."The Trial Examiner granted themotion.The respondent reserved an exception to the Trial Examiner's rulingTheruling is hereby affirmed21 N L.R. B., No. 50.552 PROTECTIVE MOTOR SERVICE COMPANY553for the reason that they joined and assisted a labor organization knownas the International. Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, Local No. 470, herein called the Union,and engaged in concerted activities with other employees for the pur-pose of collective bargaining and other mutual aid and protection;and that by such discharges and refusals to reinstate, the respondentinterfered with, restrained, and coerced, and is interfering with, re-straining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act. The complaint and accompany-ing notice of hearing were duly served upon the respondent andThomas J. Wohlan. In its answer, dated January 2, 1936, the re-spondent denied that it was engaged in interstate commerce anddenied that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, on January 8, 9, 10, and on February 6 and 8, 1936, beforeWalter Wilbur, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to produce evidence bearingupon the issues was afforded all parties.At the close of the hearingrespondent's counsel moved to dismiss the complaint as to HarryUditzky, Paul Birch, Earl Chafin, Horace Weston, and C. W. Hart-man, on the ground that they had not appeared to testify and thatthe evidence as to them did not support the allegations of the com-plaint.Counsel for the Board consented to dismiss only as toChafin.The Trail Examiner reserved decision upon the respond-ent's motion.As to Chafin, the motion to dismiss is hereby granted.As to Uditzky, Birch, Weston, and Hartman the motion is herebydenied.During the course of the hearing the Trial Examiner madevarious other rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudical errors were committed.Therulings are hereby affirmed.By order of the Board, dated January 9, 1936, the proceeding wastransferred to and continued before the Board in accordance withArticle II, Section 35, of National Labor Relations Board Rules andRegulations-Series 1.On February 28, 1936, the respondent fileda brief with the Board.On March 11, 1936, Harry C. Pfaff, Thomas J. Wohlan, David C.Jenkins, Paul S. Birch, and Horace A. Weston filed requests withthe Board that their names be stricken from the complaint in theproceeding.On April 28, 1936, the Board issued a Decision andOrder in this case, wherein the requests of the above-named em-ployees were granted. In its decision the Board found that the 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent had discriminatorily discharged 18 named employees inviolation of Section 8 (1) and (3) of the Act. It ordered the re-spondent to cease and desist from such unfair labor practices andto reinstate certain named employees with back pay.3On May 1, 1936, the respondent filed a petition with the Board forleave to offer additional testimony, for rehearing, oral argument,vacation or modification of the order .issued by the Board, and fora stay of all proceedings thereunder.On May 4, 1936, the Boarddenied the petition, and on May 6 it issued an amendment to itsdecision correcting certain minor errors therein 4On or about May 13, 1936, the respondent filed a petition in theUnited States Circuit Court of Appeals for the Third Circuit forleave to adduce additional evidence before the Board and requestingthat all proceedings be stayed until further order of the Court.Thereafter, one of the judges of the Court entered anex parteordergranting said petition.Thereafter, the Board, appearing specially,moved the Court to dismiss the petition filed by the respondent, andmoved that the order of the Court to adduce additional evidencebe overruled and that the order staying the proceedings be dissolved.On June 5, 1936, the respondent filed a petition with the Court pur-portedly appealing from the Board's Order of April 28, 1936, andpraying that said appeal be allowed and the Board's Order be setaside.On June 5, 1936, the Court, by a judge thereof, entered anorder granting said appeal.On July 13, 1936, H. C. Pfaff, Thomas J. Wohlan, and David C.Jenkins filed with the Board a petition praying the Board to rein-state their names to the original charge and complaint and :to amenditsdecision in the case by adding their names to the list of em-ployees to whom relief was granted.Thereafter, on July 17, 1936,the respondent filed its answer to the petition.Thereafter, the Boardissued a notice of further hearing to be held in the case with re-spect to the petition referred to above.Notice of such hearing wasduly served upon the parties.On August 6, 1936, such further hear-ing was held before Walter Wilbur, the Trial Examiner duly desig-nated by the Board.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded to the parties.During .the course of the hearing,the Trial Examiner made rulings on motions and on objections tothe admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudical errors were31 N L. R. B. 639.4By the amendment the Board directed that the name "Clarence Bailey," which hadbeen inadvertently left out of the order,to be inserted theiein, and changed a sentencein its findings of fact to read,"Respondent carries insurance of $5,000,000," 1 N. L R. B.650. PROTECTIVE MOTOR SERVICE COMPANY555committed.The rulings are hereby affirmed.On August 10, 1936,counsel for the respondent filed with the Board a separate answer tothe petition of the three employees.On May 6, 1937, a stipulation was entered into between the Boardand the respondent providing that the Court's orders referred toabove be vacated ; that the Board might issue its order and amendits decision by disposing of the petition of the three employees; thata petition for review might then be filed by the respondent, afterwhich the Board would certify the testimony and exhibits; and thatthe respondent might then move the Court for leave to take additionalevidence.On May 29, 1937, the respondent filed with the Court apetition for leave to adduce additional evidence before the Board.On June 1, 1937, the Court upon motion of the Board and actingpursuant to the stipulation referred to above ordered its previousorders of May 13,' 1936, and June 5, 1936, vacated and set aside,and also dismissed the petition filed by the respondent on May 29,1937.On June 9, 1937, the Board issued a supplemental decision in thecase in which it added the names of Harry C: Pfaff and Thomas J.Wohlan to the order of the Board made on April 28, 1936, and dis-missed the petition of David C. Jenkins without prejudice.5Copiesof such supplemental decision were duly served upon the parties.On April 19, 1938, the Board, acting pursuant to Section 10 (e)of the Act, filed in the United States Circuit Court of Appeals forthe Third Circuit a petition for the enforcement of its order in thecase.On June 14, 1938, following the decision of the Supreme Courtof the United States on April 28, 1938, inMorgan v. United States,304 U. S. 1, the Board filed a motion to withdraw its petition for en-forcement and the transcript of the record which had previously beenfiled with the Court, for the purpose of further proceedings.TheBoard's motion to withdraw its petition for enforcement was grantedon June 27, 1938. On July 18, 1938, the Board issued an order settingaside the findings and order made on April 28, 1936, and on August 1,1938, issued an order setting aside the amendments to said findingsand order made on May 6, 1936, and on June 9, 1937, respectively.,'On June 21, 1939, counsel for 15 of the persons named in the com-plaint filed a petition to reopen the case and to have oral argument.On July 28, the Board issued an order directing the case to be reopenedfor further proceedings before the Board, but denying the above peti-tion in so far as it requested permission to argue orally before theBoard or to present additional evidence.On August 1, 1939, the coun-sel for the 15 persons filed a petition to present further testimony be-52 N. L R:B 934.6 8 N. L R B 309. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDfore the Board.On December 11, 1939, the Board issued an order inwhich it denied the aforesaid petition of counsel, and on the same daythe Board ordered that proposed findings of fact, proposed conclu-sions of law, and proposed order be issued.The order further pro-vided that the parties should have the right, within twenty (20) daysfrom the receipt of said proposed findings of fact, proposed conclu-sions of law, and proposed order, to file exceptions, to request oral-argument before the Board, and to request permission to file a briefwith the Board.On December 18, 1939, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, copies of whichwere duly served upon the parties.On January 25, 1940, the respond-ent and counsel for the 15 complainants filed exceptions to the Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder.On January 29 the respondent filed a brief in support of itsexceptions.On January 30 oral argument was had before the Board.Counsel for the respondent and counsel for the 15 complainants ap-peared and participated therein.At the oral argument counsel for the15 complainants withdrew his exceptions to the Proposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order.There-after, on February 8 and 16, respectively, counsel for the 15 com-plainants and counsel for the respondent filed additional briefs whichhave been duly considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Protective Motor Service Company, is a corpora-tion organized under the laws of the State of Pennsylvania, havingits principal office and place of business in Philadelphia, Pennsyl-vania.It is engaged in the business of transporting valuables inarmored cars, and operates approximately 45 to 50 armored trucks,each of which is manned by a driver and at least one guard. Thevaluables transported include coinage and United States bonds.Therespondent's business is capitalized at $25,000. Its annual gross payroll is in excess of $150,000, and constitutes 77 per cent of the totalrunning expenses of the concern.The respondent also carries insur-ance of $5,000,000.The greater part of the respondent's business consists of transport-ing valuables for local concerns in the City of Philadelphia or itsvicinity.The respondent also maintains a truck in Atlantic City,New Jersey, which is used to transport valuables within that city.The daily schedule of trips made by the respondent's trucks includestwo daily routes to points outside of Pennsylvania; to Trenton and PROTECTIVE MOTOR SERVICE COMPANY557to Atlantic City, New Jersey, respectively. In addition, the respond-ent's trucks make trips to New York as required by customers.Onthe average, at least one such trip is made monthly ; frequently severaltrips a month are made.Weekly trips to Camden, New Jersey, alsoform a regular part of the respondent's business.Other unscheduledinterstate routes include those toWashington, D. C.; Baltimore,Maryland; and Wilmington, Delaware. It is not clear from the recordwhat percentage of the respondent's trucks are used in these operations.Nor does the record disclose the proportion of time spent by the em-ployees on trips in interstate commerce.Captain Marsh, president of the respondent, testified that less than1 per cent of the respondent's business is in interstate commerce.The respondent in its brief asserts that in 1935 the gross revenue ofthe respondent amounted to $253,912.36; that of this amount only$1,638.71 represented revenue derived from jobs in which goods pro-tected by the respondent crossed a State line; and that this proportionis slightly less than .65 of 1 per cent of the total gross revenue.How-ever, there is no evidence in the record to support these assertions.On February 6, 1936, the respondent filed an application with theInterstate Commerce Commission for a permit or certificate author-izing the continuance of operations in interstate or foreign commerceunder the "grandfather" clauses of Section 206 (a) and 209 (a) of theFederal Motor Carrier Act of 1935. The respondent sought the con-tinuance of operations between Philadelphia on the one hand andNew York City, Baltimore, Maryland, Washington, D. C., and allpoints in Pennsylvania, New Jersey, and Delaware on the other hand.The Railway Express Agency, Inc., opposed granting the application.The evidence of the respondent's operations before the InterstateCommerce Commission was confined to movements within Philadel-phia, between Philadelphia and New York City, and respectivelywithin Camden, Trenton, and Atlantic City, New Jersey.Theseoperations, other than between Philadelphia and New York, appearedto be entirely in intrastate commerce, as to which the Interstate Com-merce Commission declared it had no jurisdiction.The Commissionalso held that the "meager" interstate services engaged in by the re-spondent did not meet the requirements of the "grandfather" clausesof the Act, and therefore denied the application on October 11, 1939.We are of the opinion that the facts set forth in the record are notsufficiently developed to afford a basis for determining whether ornot the operations of the respondent affect commerce, within the mean-ing of the Act.7Under such circumstances we ordinarily would dis-7 Cf.Matterof San DiegoIce andColdStorage Co.,a corporationandInternationalLongshoremen'sdWarehousemen's Union,17 N L. R. B 422;Matter of Yellow Caband Baggage CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Stable-men and Helpers,Local Union#762, affiliatedwiththe AmericanFederation of Labor,17 N. L R B. 469 558DECISIONSOF NATIONALLABOR RELATIONS BOARDmiss the complaint without prejudice.However, in view of the longperiod of time which has elapsed since the filing of the charges, andthe nature of the proceedings heretofore had, the Board, acting withinthe discretion granted it by Section 10 of the Act, does not deem itadvisable to reopen the record upon this point.We shall, therefore,dismiss the complaint in its entirety.ORDERUpon the basis of the foregoing findings of fact and pursuant toSection 10 (c) of the National Labor Relations Act the NationalLabor Relations Board hereby orders that the complaint against therespondent, Protective Motor Service Company, Philadelphia, Penn-sylvania, be, and it hereby is, dismissed.-MR. WILLIAM M. LEIsERSON took no part in the consideration of theabove Decision and Order.